UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 12, 2013 GeoPetro Resources Company (Exact name of registrant as specified in its charter) California 001-16749 94-3214487 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 150 California Street, Suite 600 San Francisco, CA 94111 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (415)398-8186 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On April 10, 2013, GeoPetro Resources Company (the “Company”) received a letter from the staff of the Corporate Compliance Department of NYSE Regulation, Inc. (the “Staff”), on behalf of NYSE MKT LLC (the “Exchange”), notifying the Company of its determination to initiate delisting proceedings because the Company had become financially impaired, and had failed to demonstrate its ability to remedy its financial impairment within the period allowed by the Staff, and thus it was no longer compliant with the continued listing standards of the Exchange. The Company requested an appeal hearing before a Listing Qualifications Panel (the “Panel”) as permitted by Sections 1009, 1203 and 1204 of the NYSE MKT Company Guide (the “Company Guide”). The hearing was held on June 13, 2013, at which time representatives of the Company and of the Staff appeared. After considering the parties’ presentations at the hearing, the Staff’s prior written submission and the Company’s submission presented at the hearing, the Panel decided to defer further action on the appeal pending the Panel’s receipt of a report from the Staff regarding the results of the Company’s operations through July 15, 2013. On August 2, 2013, the Staff filed a report indicating that the Company should be delisted and the Company filed a response on August 6, 2013 requesting continued listing. On August 12, 2013, the Company received a letter from the Exchange stating that the Panel is denying the Company's appeal.
